          CASE 0:21-cv-01417-PJS-ECW Doc. 8 Filed 07/02/21 Page 1 of 1
                                                                           RECEIVED
                                                                            BY MIAIL
                            UNITR,D STATBS DISTRICT COURT                   JUL 0 2n2l
                                                                                  CLERK
                                                                          U.S. DISTRICT COURT
                            FOR THE DISTRICT OF MINNESOTA
                                                                        MINNEAPOLIS. MINNESOTA

Wayne Nicolaison,
                                                     D.c. File No. >r-c   r -a t cTtZ - f 8'&qJ
               Plaintiff,

VS,                                          PLAINTIFF NICOLAISON'S MOTION
                                             FOR APPOINTMENT OF COUNSEL.
Nancy Johnston,

              Defendant.



                                       MOTION

       COME,S NOW the above named Plaintiff Wayne Nicolaison and moves in this

Court for Order granting Motion for the appointment of counsel'
      This Motion is based and supported upon the Informa Pauperis declaration and the
Complaint with exhibits.


                                                    Respectfully Submitted,
         /r                                            .r/_
Dared:   b-)E-Lr                                       l)*t.-,, FJL'4
                                                    Wayne Nicolaison
                                                    Pro Se
                                                     111   I HWY   73
                                                    Moose Lake, MN. 55767




                                                      -




                                                                                    $EANNHD
                                                                                    JUL 0 2 2021S.
                                                                                 U.S. DISTRICT COURT MPLS
